DENMAN, Circuit Judge.
I concur. It is true that the dishonor of the check leaves the parties in the status *959quo ante and that only what is done consciously after the company knows of the dishonor can be considered as an estoppel to deny the continuing insurance, despite the nonpayment of premiums. The letter of January 29, 1936, does contain such an estoppel.
When the insured, on December 11, 1935, sent $10.18, which would pay his .premiums to December 1, 1935, the company refused to accept it as payment because the insured failed to comply with other policy provisions for reinstatement. It held the money “subject to the order” of the insured. Hence up to the receipt of the dishonored check, on January 16, 1936, the policy was lapsed.
Unpaid premiums are not debts of the insured. Payment is no more than the performance of a condition precedent to the continuance of the insurance. Hence the insured did not owe the company the $10.18 on the premiums payable on or before December 1, 1935. If, before January 1, 1936, the company had applied the $10.18, which it held subject to insured’s order, to the premiums due on December 1, 1935, the grace period of 31 days would have extended the policy only to January 1, 1936.
Under the terms of the policy so to apply them after January 1, 1936, would not revive it. As pointed out, the insured •did not owe the premiums as a debt to the insurer. Hence such an application of the moneys, held to the order of the insured, after .January 1, 1936, to premium payments, is a wrong done the insured, unless deemed applied to a then existing policy.
The letter of January 29, 1936, after the company knew of the dishonored check, states to the insured that the premiums were paid “to December 1, 1936.” He was therefore entitled to assume from the acceptance for the payment of past premiums after January 1, 1936, of his money, declared by the company to be held theretofore only “to his order,” that the company has waived the nonpayment of the January 1st premium and continued the policy until he had time to repair the “mistake” of the dishonored check. Since he could assume it from the company’s letter, the company is estopped to deny it.
In any event, this is sufficient evidence from which the jury could have made such an inference, and the judgment should be affirmed.